Citation Nr: 1444818	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-06 217	)	DATE
	)
	)



THE ISSUE

Whether a November 2011 Board decision that declined to reopen the appellant's claim for legal entitlement to VA benefits, including whether the character of service represents a bar to payment of VA disability compensation benefits, was clearly and unmistakably erroneous.



REPRESENTATION

Moving party represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Turner, Counsel




INTRODUCTION

The appellant served on active duty from July 1972 to January 1978.  His service was terminated by an under other than honorable conditions (UOTHC) discharge.  

In a November 1978 Administrative Decision, the RO determined that the appellant's service was "dishonorable" and bar to VA benefits.  It was noted that the appellant was entitled to health care benefit under Chapter 17.  

In October 2008, the Veteran sought to reopen the issue of whether the character of his discharge was a bar to the receipt of VA benefits. 

In September 2009 the RO in Waco, Texas determined that the character of his service was dishonorable and a bar to VA benefits. The appellant appealed that decision.  

In a November 2011 decision, the Board determined that the appellant had not submitted new and material evidence sufficient to reopen his claim of eligibility to receive VA benefits.  

The appellant then brought the instant Motion alleging that the Board's November 2011 decision was clearly and unmistakably erroneous.  



FINDING OF FACT

The November 2011 decision of the Board was consistent with and reasonably supported by the evidence then of record and the existing legal authority; nor did the decision contain an undebatable error that would have manifestly changed the outcome.  



CONCLUSION OF LAW

The November 2011 decision was clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of Board decisions on the grounds of CUE are adjudicated pursuant to 38 C.F.R. §§ 20.1400-141.  Pursuant thereto, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 38 C.F.R. § 20.1403.  

Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were ignored or incorrectly applied.  Id.   

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not manifestly clear that a different result would have been mandated, the error cannot be clear and unmistakable.  Id.

Examples of situations that are not CUE include changed diagnoses that corrects and earlier diagnosis considered in a decision, violations of the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  Id.

The appellant contends that the Board erroneously characterized his service as dishonorable when it did not meet the criteria of 38 C.F.R. § 3.12(c) or (d).  While he presents several reasons for this, most salient is his argument that his discharge was erroneously characterized as a resignation for the good of the service.  

The appellant notes in this regard that he tendered his resignation in return for an honorable discharge, but this was not accepted.  Instead, he reports that a board of officers determined that he should be discharged under other than honorable conditions on the basis of moral and professional dereliction.

The appellant asserts that the decision in November 2011 decision erroneously found that the appellant was discharged for the good of the service and that this constituted a statutory bar to his receipt of VA benefits.  

The appellant notes that, in order to reopen his claim, the Board determined that he needed to submit evidence indicating that he was insane at the time that he committed the offenses that resulted in his UOTHC discharge.  

Pursuant to 38 C.F.R. § 3.12(c), a discharge or release under the following conditions bars payment of benefits unless it is found that the person was insane at the time of committing the offense causing  such discharge or release unless otherwise specifically provided:  (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authority; (2) by reason of the sentence of a general court martial, (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities where it is affirmatively shown that the former service requested his or her release; (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave for a continuous period of at least 180 days.   

To the extent that the Board noted that the basis of the previous denial had been that the character of his discharge was a statutory bar, the scope of the decision in November 2001 was that new and material evidence had not been submitted to raise a reasonable possibility of substantiating the claim.  

Thus, on this limited basis, the result would not have been manifestly different in the light of the fact that the unanimous holding of the board of officers in service was that the appellant's activities "constituted moral and professional dereliction."  
  
It is pertinent to note that the appellant's discharge would have been deemed to have been under dishonorable conditions for VA purposes if the evidence would have to show that one of the following conditions was met:  (1) acceptance of an undesirable discharge to escape trial by general court marital; (2) mutiny or spying; (3) an offense involving moral turpitude, including, generally, conviction of a felony; (4) willful or persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other facts affecting the performance of duty.   

To the extent that the RO deemed the discharge to have been under dishonorable conditions based on what could have constituted willful and persistent misconduct, the decision of the Board did involve clear and unmistakable error.  


ORDER

The motion alleging clear and unmistakable error in the Board's November 2011 decision that declined to reopen appellant's claim of basic eligibility for VA benefits is denied.




                       ____________________________________________
	STPEHEN WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs



